                                                                                                         -- ----------   --------------
,,
     AO 2458 (Rev. 02/08/2019) Judgment in a Crihtinal Petty Case (Modified)                                                                          Pagelofl   1::,-
                                           UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                           V.                                     (For Offenses Committed On or After Nov·ember 1, 1987)


                       Enrique Hernandez-Gonzalez                                 Case Number: 3:19-mj-23311

                                                                                  GarvPau Bureh am
                                                                                                                         · 1-
     REGISTRATION NO. 8821 6298
                                                                                  Defendant's Attorney
                                                                                                                         F       ~
                                                                                                                                 ~'     ~-o
                                                                                                                                         .i!O!l"I
                                                                                                                              M lLllll'll! ika,     '~:.
                                                                                                                                                           /4




     THE DEFENDANT:                                                                                                          AUG 1 4 2019
      cg] pleaded guilty to count(s) I of Complaint
      •    was found guilty to count( s)
                                                                                                                     1
                                                                                            c1_ .:fli\.US D:['.TH!(; f COUHT
                                                                                       SOUTHEHN DIST.91CT /''1F r, ,:, "ir.:n,....•"A
                                                                                       m
           after a plea of not guilty.                                                                                    D<'PUTY
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                              Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    I
      •    The defendant has been found not guilty on count( s)
                                                                               -------------------
      •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     ~TIME SERVED                              • ________ days
      cg] Assessment:         $IO WAIVED                 cg] Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Wednesday, August 14, 2019
                                                                                Date of Imposition of Sentence

                         ,1~.;,:;i
     Recel·ved        !)ff/:
                       ~t/
                             i/;f::,r,-
                               ... -
                   -o-us'"""·M ' - - - - - - - - - - -
                                                                                Hlili.iilr::OCK
                                                                                UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                              3:19-mj-23311
